Citation Nr: 0909195	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bruxism secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied service connection for bruxism 
secondary to the Veteran's service connected post-traumatic 
stress disorder(PTSD). 

On February 13, 2009 a travel board hearing was held and the 
transcript is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The medical evidence relates the Veteran's bruxism to his 
service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bruxism have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 
Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection can be granted on a 
secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

There are four medical opinions addressing the cause of the 
Veteran's bruxism.

In an October 2004 letter, Dr. E.K., a VA staff psychiatrist, 
opined that the Veteran's bruxism was directly related to his 
PTSD.  Dr. E.K. explained that the Veteran's nocturnal 
bruxism was an associated feature of his sleep disturbances 
of nightmares and insomnia, which are manifestations of his 
PTSD.  

In April 2005 a VA examiner opined that the Veteran's bruxing 
habit may be exacerbated by his PTSD, but it was not possible 
to determine whether the bruxing was caused by it.  
 In a February 2006 letter Dr. D.S., the Veteran's treating 
dentist, opined that the Veteran's problems of PTSD and bowel 
disorder were directly related and causal to severe bruxism 
(tooth grinding).  Dr. D.S. opined that it was more likely as 
not that these conditions were directly caused by post 
traumatic stress and that they were accelerating quickly.  

In a July 2007 report Dr. S.A. stated that he reviewed all 
the records provided and diagnosed the Veteran with bruxism, 
TMJ dysfunction and concluded that "bruxism is a complex 
issue."  In a September 2007 addendum request Dr. S.A. was 
asked whether it was at least as likely as not that the 
Veteran's bruxism was due to his PTSD.  Dr. S.A. responded 
that he could not resolve the issue without resorting to mere 
speculation.  In an additional September 2007 addendum Dr. 
S.A. was asked whether the Veteran's bruxism was at least as 
likely as not aggravated by the PTSD, to which he replied 
"less than likely." 

The April 2005 VA examiner and the July/September 2007 VA 
examiner both stated that they were unable to say whether the 
Veteran's bruxism was caused by his PTSD.  The April 2005 VA 
examiner said that the Veteran's bruxism could be exacerbated 
by his PTSD and the July/September 2007 VA examiner said it 
was less than likely that the Veteran's bruxism was less than 
likely aggravated by his PTSD.  Both opinions are equivocal, 
and neither opinion is supported by a strong rationale.
 
The medical evidence presents no other opinions or evidence 
against a finding that the Veteran's bruxism is related to 
his service connected PTSD. 

On the other hand, the opinions of the Veteran's VA treating 
psychiatrist and private treating dentist unequivocally state 
that the Veteran's bruxism is directly related to his service 
connected PTSD.  Both of these opinions are adequately 
supported with a medical rationale.

The evidence clearly supports a grant of service connection.


ORDER

Entitlement to service connection for bruxism secondary to 
service-connected post-traumatic stress disorder (PTSD) is 
granted.  
  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


